Citation Nr: 0941267	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  04-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran appealed the Board's October 2006 decision 
denying the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2008, the Court vacated the Board's October 2006 
decision and remanded the matters for further adjudication 
consisted with the Court's decision.

In February 2009, the Board remanded these matters to the RO 
to associate relevant VA treatment records with the claims 
file and obtain a VA opinion.  After accomplishing the 
requested action to the extent possible, the RO continued the 
denial of each claim (as reflected in the June 2009 
supplemental statement of the case (SSOC)) and returned these 
matters to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was not diagnosed 
during military service or within one year after military 
service and the preponderance of the evidence shows that the 
Veteran's current bilateral hearing loss is not etiologically 
related to his military service.

2.  Tinnitus was not diagnosed during military service; and, 
the preponderance of the evidence shows that the Veteran's 
current tinnitus is not etiologically related to his military 
service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active military service, nor may it be 
presumed related to service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A May 2003 VCAA letter informed the Veteran of what evidence 
was required to substantiate his claims for entitlement to 
service connection for hearing loss and tinnitus.  This 
letter also informed him of his and VA's respective duties 
for obtaining evidence.  This information was provided to the 
Veteran prior to the initial AOJ decision.  

However, the May 2003 VCAA notice letter did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claims.  The Board finds such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed disabilities.  Thus, it 
is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the error did not affect the 
essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, 
VA treatment records, a private treatment record, a  June 
2005 VA examination and a March 2009 VA opinion.  

The June 2005 VA examination reports reflect that the 
examiner conducted a review of the Veteran's claims file in 
addition to obtaining oral history and provided a physical 
examination of the Veteran.  Following the above, the 
examiner provided an assessment of the Veteran's current 
condition and an opinion on the etiology of his hearing 
disabilities.  The examiner provided a rationale for his 
opinion in June 2005 and in a March 2009 addendum opinion.  
The March 2009 opinion appears to be based on both the 
medical and lay evidence of record.   Accordingly, the Board 
concludes that the examination and opinion is adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes).  

Additionally, the claims file contains the Veteran's 
statements in support of his claim and a transcript of the 
June 2004 videoconference Board hearing.  The Board has 
carefully reviewed such statements and it concludes that the 
Veteran has not identified further available evidence not 
already of record.  There is no other indication in the file 
that there are additional relevant records that have not yet 
been obtained.  Therefore, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.

II.  Mertis of the Claims for Service Connection

The Veteran filed a service connection claim for hearing loss 
and tinnitus in March 2003.  He contends that his hearing 
loss and tinnitus are the result of loud noise exposure from 
5" guns.  
 

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, such as sensorineural hearing 
loss, that are manifested to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination 
is based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Hearing Loss 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Additionally, the Court has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that threshold levels of above 20 decibels 
indicate at least some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  

In assessing the Veteran's service connection claim for 
hearing loss, the Board must first determine whether the 
Veteran has a current hearing disability under VA 
regulations.  As noted above, hearing loss is determined for 
VA purposes using the criteria provided under 38 C.F.R. § 
3.385.  A June 2005 VA audiology examination report shows 
auditory thresholds of 40 decibels (dB) or higher in at least 
one of the required frequencies for both ears.  The VA 
examiner noted that the audiological evaluation revealed 
bilateral mild to severe sensorineural hearing loss.  As 
such, the evidence shows that the Veteran has a current 
bilateral hearing loss disability.  

The Veteran contends that he had hearing problems in service.  
The Veteran's service treatment records indicate that the 
Veteran did not have a bilateral hearing loss disability 
during his honorable periods of active military service.  The 
Veteran's February 1952 enlistment examination revealed that 
his ears were clinically evaluated as normal.  His hearing 
was 15/15 in both ears for whispered and spoken voice.  The 
Veteran was treated for otitis externa in 1952; however there 
is no evidence of any complaints of or treatment for hearing 
loss or tinnitus during military service.  The Veteran's 
January 1956 separation examination shows that the Veteran's 
ears were evaluated as clinically normal and his hearing was 
15/15 in both ears for whispered and spoken voice.  

The first contemporaneous evidence of complaints or a 
diagnosis of hearing loss is in 1977.  The Veteran filed a 
claim for an ear condition in June 1977.  A September 1977 VA 
examination reveals a diagnosis of mild sensorineural 
hypacusis.  Hypacusis is defined as a slightly diminished 
auditory sensitivity, with hearing thresholds above the 
normal limit so that impairment is measurable in decibels.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 912 (31st ed. 
2007).  The August 1977 audiometric examination also reveals 
that the Veteran met the threshold requirements for impaired 
hearing under VA regulations with at least three of the 
required frequencies were 26 decibels or greater for the 
right ear and at least one of the required frequencies were 
above 40 decibels for the left ear.  

Initially, the Board observes that sensorineural hearing loss 
(as an organic disease of the nervous system) may be presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).  The Veteran, as a lay person, is competent to note a 
decrease in his hearing during service.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (the veteran as a lay person is 
competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  However, he is not competent to provide evidence 
that he had a chronic hearing loss disability which met the 
requirements of 38 C.F.R. § 3.385.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran testified 
that he sought treatment within the first year after 
discharge from military service for fungus of the ear.  See 
Hearing Transcript at 4.  However, he did not state he sought 
treatment for hearing loss or that he was diagnosed with 
hearing loss within the first year after service.  
Furthermore, the first medical evidence of hearing loss, 
which meets VA's definition of a disability, is the August 
1977 VA audiometric examination, more than twenty years after 
separation from service.  Thus, service connection for 
hearing loss may not be awarded on a presumptive basis.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Based on the foregoing, the critical question in the present 
case turns upon whether the Veteran's current bilateral 
hearing loss disability is etiologically related to his 
active duty service.  This may be shown either through 
continuity of symptomatology since service or through 
competent evidence of a nexus between his current complaints 
and service.  38 C.F.R. § 3.303.

The Veteran contends that he injured his ears in military 
service due to loud noise exposure as a loader for 5" guns 
while serving on the USS Hector.  The Board observes that the 
Veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) during service was a clerk 
typist.  The Veteran provided a letter dated in November 2003 
from a service member who served with him in the same 
division on the USS Hector.  The service member stated that 
the Veteran served as an ammunition loader on the USS Hector.  
The Board finds nothing in the record that would indicate the 
Veteran's statements or the lay statements from the service 
member regarding the Veteran's in-service duties are not 
credible.  In a case where a veteran is seeking service 
connection for any disability, due consideration must be 
given to the places, types, and circumstances of the 
veteran's service.  38 U.S.C.A. § 1154(a).  As an ammunition 
loader it is likely that the Veteran was exposed to loud 
noises; thus, noise exposure is consistent with the 
conditions of his active military service.  Accordingly, the 
Board finds that the Veteran's history of in-service acoustic 
trauma is credible.  

The Board observes that the Veteran contends that his hearing 
loss began in service.  As noted above, the Veteran is 
competent to report symptoms of decreased hearing since 
service.  See Layno, 6 Vet. App. at 469.  Therefore, the 
Veteran's statements that his hearing loss began during 
service and has continued ever since is competent evidence 
tending to show continuity of symptoms.  

However, the Veteran's statements are subject to a Board 
analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992).  The evidence of record shows that the Veteran's 
has provided conflicting statements on when his hearing loss 
began.  The June 2005 VA examination noted that the Veteran 
provided a long history of bilateral progressive hearing 
loss, which began at least thirty years ago.  Furthermore, 
the Veteran's statements are inconsistent with the objective 
evidence of record.  The first indication of complaints or 
diagnosis hearing loss in the record is not shown until 1977, 
over twenty years after service.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  In light of foregoing, the Board finds that the 
Veteran's statements are not credible and it is unable to 
afford his statements regarding the continuity of decreased 
hearing since service any probative value with respect to the 
question of whether there has been a continuity of 
symptomatology since service.         

With no credible or probative evidence of bilateral 
sensorineural hearing loss in service or continuity of 
symptomatology of decreased hearing, the threshold question 
is whether there is sufficient medical evidence to establish 
an etiological link between the Veteran's current hearing 
loss disability and his active service, to include noise 
exposure in service.  The Veteran was provided with a VA 
examination in June 2005.  After the examiner obtained a lay 
history of the Veteran's hearing loss and conducted a 
physical examination of the Veteran's ears to include an 
audiogram, the examiner provided the opinion that it is 
apparent that the Veteran's current hearing loss is not 
related to his service-connected auditory canal disease.  In 
an addendum, after reviewing the Veteran's claims file, he 
noted that the treatment for external otitis media and 
provided the opinion that the external otitis noted in 
service would be unrelated to his current hearing loss.  The 
examiner noted that the Veteran's service treatment records 
were negative for hearing loss while on active duty and he 
had normal hearing recorded at separation from service in 
1956.  He provided the opinion that hearing loss caused by 
noise exposure/acoustic trauma occurs at the time of exposure 
and not years later and that there is no nexus between 
military service and the Veteran's current hearing loss for 
any reason.  He determined that the most likely etiology of 
hearing loss is presbycusis (age related factors).  

As the examiner did not discuss the Veteran's lay history of 
in-service hearing loss, the Board remanded the claim for the 
examiner to discuss whether these statements would shed any 
light on the etiology of the Veteran's hearing loss.  In an 
addendum dated in March 2009, the examiner noted that his 
review of the Veteran's service treatment records were 
negative for complaints of hearing loss incurred while on 
active duty.  He had normal hearing both at military 
enlistment and separation of service.  Although audiometric 
thresholds were not recorded at either time, the testing done 
was the standard of what was done at that time.  The examiner 
reported that there was no indication of hearing loss until a 
VA audiometric evaluation in August 1977, which revealed a 
flat bilateral borderline normal to mild sensorineural 
hearing loss.  He provided the opinion that the audiometric 
pattern did not appear suggestive of hearing loss that might 
be secondary to noise trauma.  He reported that there has 
been a very significant decline in the Veteran's auditory 
acuity between 1977 and the present.  He noted the Veteran's 
statements that he felt he first had hearing loss in service.  
The examiner concluded that one's perception of hearing is 
not necessarily accurate.  The Veteran was separated from 
service over fifty years ago and in his opinion the Veteran's 
statements do not shed any light on the etiology of his 
current hearing loss.  The examiner reiterated that hearing 
loss caused by acoustic trauma occurs within the time frame 
of exposure and not years later.   He concluded that there 
would only be a remote possibility, at best, that hearing 
loss might have been incurred while on active duty.  
Therefore, it is his opinion that it is less likely than not 
that the Veteran's current hearing loss might be related to 
military service to include noise exposure.  The Board finds 
the examiner's nexus opinion to be highly probative, because 
he provided a clear rationale for his opinion that was based 
on lay evidence, physical evaluation of the Veteran, a review 
of the claims file and medical principles.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  In 
addition, the record does not contain any competent medical 
evidence that would indicate the Veteran's bilateral tinnitus 
is related to loud noise exposure in service.  

Although the Board recognizes the Veteran's assertion that he 
has hearings loss as a result of noise exposure during 
military service, he does not have the requisite expertise to 
render a competent medical opinion regarding causation and 
etiology and, consequently, his statements are afforded no 
probative value.  Espiritui, 2 Vet. App. at 494-95.  In 
addition, as explained above, his statements regarding 
continuity of symptomatology since service are not credible 
and afforded no probative weight.  

As the probative evidence of record does not establish a 
relationship between the Veteran's current hearing loss and 
his period of active service, the Board finds that the 
preponderance of the evidence weighs against the claim and 
service connection for bilateral hearing loss is not 
warranted.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


Tinnitus

As noted above, the Veteran contends that he developed 
tinnitus as a result of acoustic trauma during service.  He 
contends that he experienced ringing, roaring and popping 
sounds in his ears in service, which has become worse over 
the years.  See July 2003 notice of disagreement.  Therefore, 
it is his belief that service connection is warranted for 
this disability.  

The Board notes that the medical evidence of record 
establishes that the Veteran currently suffers from bilateral 
tinnitus.  The Veteran has reported that he experiences 
tinnitus and the Veteran is considered competent to report 
the observable manifestations of his claimed disability.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a 
veteran competent to testify as to the presence of tinnitus); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Additionally, a June 2005 VA audiologist diagnosed the 
Veteran with bilateral recurrent tinnitus.

Similar to hearing loss, the Veteran's service treatment 
records do not demonstrate any complaints of tinnitus or 
ringing in his ears during service.  His October 1969 service 
separation examination reflects a normal clinical evaluation 
of the ears; no ear disease or diagnosis of tinnitus was 
indicated.  A September 1977 VA examination for an ear 
condition reflects no complaints of tinnitus.  Rather, the 
first documented evidence of tinnitus is his March 2003 claim 
for compensation, approximately 47 years after military 
service.  See Charles, 16 Vet. App. at 374-75.  The first 
evidence of a diagnosis of tinnitus is in June 2005.  Thus, 
the critical question in the present case turns upon whether 
the Veteran's currently manifested tinnitus is etiologically 
related to service.  

According to the Veteran's own reports, his symptoms of 
tinnitus first began during service immediately following 
firing practice from the ship and have continued ever since.  
See July 2003 notice of disagreement.  The Court has 
determined that, particularly with respect to claims for 
tinnitus, a veteran is competent to present evidence of a 
diagnosis and continuity of symptomatology.  See Charles, 16 
Vet. App. at 374-75.  Therefore, the Veteran's lay statements 
that tinnitus began during service and have continued ever 
since is competent evidence tending to show chronicity and 
continuity.  

These statements, however, remain subject to a Board analysis 
of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  In this case, the Board concludes that his lay 
assertions regarding chronicity and continuity of 
symptomatology of tinnitus since service are not shown to be 
credible.  

Initially, the Veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b).  
Specifically, there is no contemporaneous medical evidence of 
record which reflects in-service and post-service complaints 
of tinnitus.  But see Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (the Board cannot determine that lay evidence of 
onset in service lacks credibility merely because it is 
unaccompanied by contemporaneous service medical evidence).  

Furthermore, the Veteran's own statements indicate that he 
did not have continuous symptoms of tinnitus.  In this 
regard, he indicated at the June 2005 VA examination that he 
had a long history of bilateral recurrent tinnitus, which 
would occur on average of once or twice per week, with 
tinnitus lasting for one to two minutes in duration of mild 
to moderate severity.  Conversely, he testified in June 2004 
he had a humming or roaring sound in his ears during service 
and then he sought treatment for his fungus after service.  
See Hearing Transcript at 5.  They cleaned it out and over a 
period of years he did not have problems; however, it came 
back and he would have a roaring like sound in his ears from 
time to time.  See Hearing Transcript at 6.  He also 
testified that he did not have any problems with the ringing 
in his ears until about ten years ago.  Hearing Transcript at 
8.  Thus, the Veteran's own lay statements are inconsistent 
with the claim that he had continuity of tinnitus symptoms 
since noise exposure in military service.

In addition, the January 1956 separation examination report 
did not document any complaints of or diagnosis of tinnitus 
and the post-service evidence does not show any indication of 
complaints of tinnitus until 2003 or a diagnosis of tinnitus 
until 2005, over 45 years after the Veteran left active 
military service.  This gap in the evidentiary record 
preponderates strongly against this claim based on continuity 
of symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  

In light of the Veteran's inconsistent statements, the lack 
of complaint during service or at the September 1977 VA 
examination, and the decades long evidentiary gap with no 
claim for compensation, the Board can find no plausible 
reason to afford any probative value to the Veteran's lay 
assertions that he has had constant tinnitus since service.  
As such, service connection cannot be granted on the basis of 
chronicity and continuity of symptomatology.  See 38 C.F.R. § 
3.303(b).  

With regard to any other evidence of a relationship between 
the Veteran's tinnitus and military acoustic trauma, the 
record contains a June 2006 VA audiological examination 
report and a March 2009 addendum.  The VA examiner, having 
evaluated the Veteran, reviewed the claims folder, and 
interviewed the Veteran for a complete history, determined 
that the Veteran's tinnitus was not related to his serviced-
connected auditory disease and there is no nexus between 
military service and his current tinnitus for any reason.  He 
noted that hearing loss caused by noise exposure or acoustic 
trauma occurs at the time of exposure, not years later and he 
emphasized that the evidence of record does not show any 
complaints of or treatment for tinnitus during service or in 
the separation examination.  He provided the opinion that the 
most likely etiology of the tinnitus is presbycusis, age 
related factors.  In the March 2009 addendum, the examiner 
noted that he recognized that the Veteran felt that he first 
had hearing problems in service; however one's perceptions of 
hearing loss is not necessarily accurate and the Veteran's 
statements do not shed any light on the etiology of his 
complaints of tinnitus.  In his opinion it is less likely 
than not that the Veteran's tinnitus might be related to 
military service and military noise exposure.  Accordingly, 
the Board finds this evidence to be highly probative as the 
VA examiner provided a clear rationale for his opinion based 
on the Veteran's lay statements, physical examination and 
review of the claims file.  Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  In addition, 
there is no other competent medical evidence to the contrary.

The Veteran contends that his bilateral tinnitus was caused 
by military service.  Lay persons can provide an account of 
observable symptoms, such as in this case the Veteran's 
observation that he has ringing in the ears and when he first 
noticed having problems with his hearing.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters such as an opinion 
whether a disability is related to an injury or disease in 
service has no probative value because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The Veteran is not a 
licensed health care professional; therefore, the lay 
evidence offered by the Veteran is not competent medical 
evidence and does not prove a relationship between the 
Veteran's tinnitus and exposure to loud noise during military 
service.  As discussed above, the only competent medical 
evidence of record asserts that the Veteran's bilateral 
tinnitus is not related to his military service.  

Absent any competent medical evidence linking the Veteran's 
currently diagnosed tinnitus to military service, service 
connection may not be awarded.  Although the Veteran has 
presented competent evidence of chronicity and continuity of 
symptomatology since service, the Board finds conflicting 
statements of record and contemporaneous evidence from his 
military service which reveal no tinnitus on separation to be 
far more persuasive than his own recent assertions to the 
effect that he had tinnitus in service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  Thus, the competent and credible evidence of 
record preponderates against a finding that the Veteran has 
tinnitus related to service or any incident thereof, and 
accordingly service connection for this disability must be 
denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  





	(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for tinnitus is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


